﻿Allow me to begin by offering
Mr. Jan Kavan my Government's warm congratulations
as he assumes the presidency of the General Assembly.
He has served the Czech Republic so well as Foreign
Minister, and I have full faith in his ability to meet the
numerous challenges that the fifty-seventh session of
the General Assembly will no doubt present. I assure
him of my delegation's full support in the execution of
his duties.
Allow me also to take this opportunity to express
my appreciation to Mr. Han Seung-soo for the skill and
dedication with which he served this body during the
session that has just come to a close.
It gives the Government of Malta great pleasure
to welcome the recent admission of the Swiss
Confederation to our family of nations. We look
forward to also welcoming among us the Democratic
Republic of East Timor. Their addition serves to further
strengthen the trust and belief of all our nations that
dialogue within a multilateral context is both
worthwhile and irreplaceable.
Over the past couple of weeks the international
community has been seized of the issue of sustainable
development. Malta participated actively in the World
Summit on Sustainable Development, held in South
Africa, and although the Summit's very ambitious
objectives could not all be reached, we are satisfied
that a plan of action — the Plan of Implementation —
with specific targets to tackle key development
problems has been adopted. Throughout the
negotiations, Malta worked closely with the European
Union to include concrete plans and targets in the plan
of action. As a result, the Summit agreed on a series of
commitments in priority areas such as water and
sanitation, desertification, energy and biodiversity. It is
our hope that the plan of action will attract the
necessary additional resources that will make its
implementation possible, thereby making sustainable
development a reality for an ever-increasing proportion
of humanity.
When I had the honour to address the Assembly
at the last general debate, in November 2001, I pledged
my Government's full support for the Franco-German
initiative against the reproductive cloning of human
beings. As a sponsor of resolution 56/93, which
established the relevant Ad Hoc Committee, we have
carefully followed the deliberations within the
Committee on the philosophical, medical, legal and
ethical considerations associated with this pressing
issue. This was a necessary debate which brought to
the fore the consensus that exists on the need to
12

respond to the challenges posed by scientists who are
unable or unwilling to recognize the deep moral
implications of their actions, as well as the dangers that
they may pose to mankind. The convergence of
political will has now been manifested. The time is
therefore ripe for the Ad Hoc Committee to be given a
clear mandate to negotiate a convention on this matter.
My Government will strive for the timely conclusion of
negotiations in this regard, preferably before the end of
2003. However, whether or not the international
community concludes such a convention before
attempts at reproductive human cloning actually
materialize, it is imperative that, through international
action and national legislation, Member States deny
safe haven to those scientists willing to defy the
international community.
Before this year is out we shall be
commemorating the twentieth anniversary of the
opening for signature of the United Nations
Convention on the Law of the Sea. When, as a newly
independent State, Malta called for the commencement
of negotiations on such a convention, it was concerned
with the numerous unresolved issues of the rights and
obligations of States with regard to seas and oceans,
and with the seeds of countless conflicts that they
might sow. It is today impossible to speculate on the
number of occasions on which the legal certainties that
the Convention brought about have helped to defuse,
dissipate or prevent altogether the scourge of conflict
and war. It is the curse of international law in our times
to make the news headlines only when it fails, while
passing unnoticed and unsung when it succeeds.
We would do well to remain conscious of the role
that international law, based on the multilateral
process, plays in the prevention of conflict and the
avoidance of threats to international security. That is to
say, we would do well to remember the role it plays in
upholding the central mandate of the United Nations
itself. The role of the instruments of international law,
and in particular those such as the Convention on the
Law of the Sea, should be recognized for the
contribution they provide in that regard.
United Nations Headquarters has just played host
to the historic first session of the Assembly of States
Parties to the Rome Statute of the International
Criminal Court. The complex changes to national
legislation necessary to allow for Malta's ratification of
the Rome Statute have now reached an advanced stage
and are expected to be presented to Parliament in the
coming days, thus enabling Malta to formally deposit
its instrument of ratification very soon.
The new International Criminal Court (ICC) has
its roots in the atrocities carried out during the last
century — not least those addressed at the Nuremberg
trials. The ICC is thus a product of the lessons learned
over time and of the widespread political will that has
led to the creation of a credible deterrent to the would-
be perpetrators of the most heinous crimes. The ICC
thus provides an effective, competent and fair forum
where those individuals may be tried. The
establishment of the Court also represents a major
breakthrough in international law and one which has
become more — and not less — crucial now that
terrorism has imposed itself high on our international
agenda.
The terrorist attacks of 11 September 2001 still
loom large in our memories. The anniversary of that
tragedy has again filled our television screens with
horrific scenes of suffering and death. It has served to
remind us of the resolve which is necessary in the face
of such horror. My Government has taken part in the
fight against international terrorism with full
determination, and will continue to do so. This is
evidenced not only by our thorough implementation of
the international conventions on terrorism and the
ongoing process towards the implementation of
Security Council resolution 1373 (2001) but also by
ever-tighter controls and scrutiny at our ports. We
undertake further to intensify our efforts in this field in
order to assist in the permanent eradication of terrorism
in whatever shape or form.
The continued turbulence in the Middle East also
continues to be a source of great concern to my
Government. The cycle of violence that continues to
engulf the region provides a confirmation, if ever one
were needed, that there is no purely military solution to
the conflict. The extrajudicial killings of Palestinians,
the deliberate destruction of the property and
livelihoods of innocent civilians and the subjection of
the entire Palestinian population to collective
punishment does not dim the wholly legitimate
aspirations of the Palestinian people to a State of their
own.
Likewise, the targeting of Israeli civilians in
suicide bombings and other forms of destruction of the
lives and property of innocent civilians does untold
13

harm to the cause the perpetrators of those crimes
claim to support.
No cause, no argument and no justification can
legitimize these abhorrent acts by either party to the
conflict.
My Government looks on in anguish as a fence,
reminiscent of the Berlin wall, that most shameful of
symbols of the twentieth century, slowly takes shape. It
is a harrowing reminder of how little mankind has
learned from the past, particularly if we look back to
the outbreak of violence in the region since September
2000.
Unjustified preconditions to the start of political
negotiations further hinder any progress in the
discussions on a two-State solution to the conflict.
Negotiations, which must start without further delay,
must be built on the clear and plain language of
Security Council resolutions 242 (1967) and 338
(1973) and the principle of land for peace. The recent
initiative by the States members of the European Union
in presenting a road map for the Middle East which
outlines a three-stage process leading to the creation of
a Palestinian State by 2005 provides a genuine basis
for taking negotiations forward. The international
community looks to the Quartet to advance in that
direction with urgency.
An issue which continues to persist in the
Mediterranean is the situation in Cyprus, which has
remained a cause of concern for more than 25 years.
We earnestly hope that an early settlement of the
Cyprus question will be found and reiterate our full
support for efforts to find a solution on the basis of the
relevant Security Council resolutions. The imminent
accession of Cyprus to the European Union should
provide the necessary impetus for the resolution of this
long-standing problem.
Malta is encouraged by the efforts of the
Secretary-General to engage the Organization in the
quest to achieve a resolution to the situation with
regard to Iraq before it deteriorates any further. My
Government calls upon the Iraqi Government to
comply with all its obligations under all the provisions
of relevant Security Council resolutions, in particular
those concerning disarmament with respect to weapons
of mass destruction. Iraq must meet its commitments
and allow the re-entry of United Nations inspectors
into its territory without any preconditions and as
stipulated by the Security Council.
The international community should spare no
effort in exploring all political and diplomatic options
that would or could assist in resolving the issue. Malta
is in agreement with the Secretary-General that if Iraq
fails to meet its obligations, the Security Council, as
the organ entrusted with the primary responsibility for
the maintenance of international peace and security,
must shoulder its responsibilities. The Security Council
has to ensure compliance with its own resolutions in
the interest of the international rule of law.
Malta's location at the centre of the
Mediterranean has provided us with opportunities for
trade and development, which we have been relatively
successful at exploiting in the interest of our island,
which is otherwise bereft of natural resources. Our
strategic location is, however, now also the scene of
another socio-economic phenomenon of a much less
encouraging nature. I speak here of the poverty divide
that cuts across the Mediterranean Sea.
The countries of the Mediterranean littoral share
much in terms of history, culture and way of life.
However the ever more apparent disparities of wealth
continue to fuel the movement of thousands of people
from the southern Mediterranean and further afield to
entrust their lives and hopes into the hands of
unscrupulous individuals. These traffickers of human
beings, willing to exploit misery and desperation, have
little respect for human life and often abandon the
would-be immigrants to the elements once they have
secured their ill-gotten gains. My Government has
increased the punishment meted out to those found
guilty of such heinous acts. We have also bolstered our
surveillance and rescue capability within our territorial
waters and are simultaneously seeking to provide
treatment that is as humane as possible to the victims
that land on our shores. These efforts have been made,
however, in the full knowledge that they deal more
with the symptoms of the phenomenon of human
trafficking than with its root causes.
The imperative of narrowing the wealth divide
across the Mediterranean is one of the philosophical
cornerstones of the Euro-Med process, which exists to
bring the European Union and 12 Mediterranean States
together on a number of issues of common concern.
Malta has been an avid supporter of the process since
its inception and looks forward to developing its role
further within this forum as a member of the European
Union in the near future.
14

My Government believes that the accession of
Malta to the European Union will serve to further
enhance our capability to promote peace and prosperity
within the Mediterranean, given our reputation as an
honest broker that can identify with both sides of the
Mediterranean.
Inasmuch as this is the case, we also believe that
membership in the Union will also serve to strengthen
our own internal workings at all levels of society,
bringing prosperity to the Maltese both now and for the
years to come. Indeed, we believe that membership in
the European Union constitutes a natural progression
for Malta, given our long-standing historical, cultural
and political ties with the Union.
The negotiations concerning membership that are
currently under way are nearing completion, and we
look forward to joining this union of like-minded
States at its next enlargement, in line with the timelines
established at the Nice meeting of the European
Council.
Malta has always played a role on the
international scene far in excess of its size. This we
intend to continue, and I anticipate that all our efforts
will combine with those of the other nations of the
world to bring about improvements in all the areas that
urgently call for our immediate attention. This
unswerving determination will guide our efforts in the
various forums of which we form part and in the
activities we undertake, as together we strive to make a
better and secure world for this and future generations.
I wish the President every success in his
endeavours in presiding over the General Assembly.












